Title: From Thomas Jefferson to Enoch Edwards, 11 May 1801
From: Jefferson, Thomas
To: Edwards, Enoch


               
                  Th: Jefferson to Doctr. Edwards.
                  Washington May 11. 1801.
               
               Since my last I have seen a carriage (Chariot) with oblong octagon lights in the hind quarters & behind; in the back, the long axis of the octagon was horizontal; in the quarters it was perpendicular. these give more air than the quandrantal lights in the quarters, and semicircular behind, and look very well. if you approve of it I should be willing to substitute them for the other but on this I wish you to decide. health & friendly salutations.
            